JUDGMENT

PER CURIAM.
These consolidated appeals were considered on the records from the United States District Court for the District of Columbia, and on the brief and other papers filed by appellant, who is proceeding pro se and in forma pauperis. After liberally construing appellant’s pro se filings, see Haines v. Kerner, 404 U.S. 519, 520, 92 S.Ct. 594, 30 L.Ed.2d 652 (1972), it is
ORDERED AND ADJUDGED that in appeal No. 06-5410 and appeal No. 06-5411, the district court’s judgments, filed December 11, 2006, be affirmed. In each case, the district court correctly reasoned that the defendant-judges are absolutely immune from suit for monetary damages for actions taken in their judicial capacities, see, e.g., Forrester v. White, 484 U.S. 219, 226-27, 108 S.Ct. 538, 98 L.Ed.2d 555 (1988), and that the claim for monetary damages against the defendant-courts was barred by sovereign immunity because the real party in interest, the United States, had not consented to be sued for the constitutional torts alleged here, see FDIC v. Meyer, 510 U.S. 471, 475, 114 S.Ct. 996, 127 L.Ed.2d 308 (1994); Meyer v. Fed. Bureau of Prisons, 929 F.Supp. 10, 13 (D.D.C.1996). Accordingly, the district court properly dismissed those actions with prejudice pursuant to 28 U.S.C. § 1915(e)(2)(B)(iii), which requires a court to dismiss an in forma pauperis case “at any time if the court determines that ... the action ... seeks monetary relief against a defendant who is immune from such relief.” It is
FURTHER ORDERED that within thirty days of the date this Judgment is filed, appellant show cause why appeal No. *34207-5019 should not be summarily affirmed. Failure to comply with this order will result in dismissal of appeal No. 07-5019 for failure to prosecute. See D.C.Cir. Rule 38. It is
FURTHER ORDERED that appellant’s “Motion for Declaratory Judgment,” treated as a motion for expedited review of these consolidated appeals, be dismissed as moot.
Pursuant to D.C. Circuit Rule 36, this disposition will not be published. The Clerk is directed to withhold issuance of the mandate in Nos. 06-5410 and 06-5411 until seven days after resolution of any timely petition for rehearing or petition for rehearing en bane. See Fed. R.App. P. 41(b); D.C.Cir. Rule 41.